Ecnorable J. 1%:.
                Edgar       opinion KO. w-1206
Commissioner of Education
Texas Education Agency      Re:   Construction of Subdi-
Austin, Texas                     vision 6b of Section I.
                                  of Article 2922-14 as
                                  amended in reference
                                  to the salary of a
                                  part-time principal
                                  in two-year high school
Dear Dr. Edgar:                   districts.
          We are in receipt of your request for opinion
on the above captioned question.
          Prior to amendment Subdivision 6b of Section
1 of Article 2922-14 of Vernon's Civil Statutes provi-
ded in part as follows:
              "b. Principals in Districts
         Having a Two-Year Accredited High
         School "Du'c
                    No Pour-Year Accredited
         High School.
              "In such a district having nine-
         teen (19) or fewer classroom teachers
         the designated classroom teacher who
         serves as part-time principal shall
         be paid an additional monthly
         salary allowance of Pifty Dcilars
         ($50) per month, and'the annual salary
         of such part-time principal shali
         be the monthly base salary plus incre-
         ments multiplied & twelve (12).
          The 57th Legislature by Senate Bill No. 1
amended Section 1 of Article 2922-14 "to read hereinafter
as foilovis:" As so amended Subdivision 6b of Section 1
of Article 2922-14 r~owreads as follows:
               "b. The classroom ,teacherwho
          serves as part-time principal on a
          camGus to which are assigned seven
          (7) or more classroom teacher units
Honorable J. W. Edgar, page 2 (~~-1206)

          shall receive an additional salary
          allowance equal to fifteen (15%)
          per cent of his salary. The annual
          salary of a part-time principal
          shall be the monthly base salary,
          plus increments multi lied & nine
          and one-half m*asiszed)
          Your request informs us that the Nash Indepen-
dent School District is operating a two-year high school
district, and has more than seven (7) classroom teachers
on its campus. The District's contention may be quoted
from your letter in part as follows:




          the phrase 'multiplied by nine and
          one-half (94)' appearing In Article
          2922-14 as amended, as applying to
          allocations for part-time principals
          of accredited two-year high school
          situations for the reason that the
          prior law specifically provided for
          twelve month part-time principals
          and the amendatory law did not clearly
          repeal the special treatment, $hus
          creating ambiguity in the law.
          The Court in International & G. N. Rv. Co. v.
Bland, 181 S.W.2d 504, 506 (Civ.App. 1915) states:
               "It is a well-known rule of
          construction that when the Legis-
          lature amends an article of the
          Revised Statutes by referring to it
          by number, and, as in this instance,
          declaring that it: 'shall hereln-
          after read as follows:', the article
          as amended is intended by the Legis-
          lature to take the place in the
          Revised Statutes formerly occupied
          by the superseded article. In fact,
          the language quoted admits of no other
          construction. . . .'
          It therefore follows that the salary of the
part-time principal shall be the monthly base salary,
plus increments multiplied by nine and one-half (93),
as provided in said amendment.
 Honorable J. W. Edgar, page 3 (~~-1206)

                      SUMMARY
            Under the terms of Senate Bill No.
            1, Acts 57th Leg., 2d C.S., 1961,
            Subdivision 6b of Section 1 of
            Article 2922-14 has been amended,
            and the annual salary of a part-
            time principal shall be the monthly
            base salary, plus increments multi-
            plied by nine and one-half (9&), as
            provided in said amendment.
                            Yours very truly,,
                            WILL WILSON
                            Attorney General of Texas


FDW:lgh
                                Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Charles R. Llnd
Joseph Trimble
Pat Bailey
Elmer McVey
REVIEWED FCR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.